Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT made as of this 20th day of November, 2009, by and between
UTEK CORPORATION, a Delaware corporation, having an office at 2109 East Palm
Ave., Tampa, Florida 33605 (hereinafter referred to as “UTEK”), and Doug
Schaedler (hereinafter referred to as “Employee”).

WHEREAS, UTEK desires to employ Employee in the position as Chief Executive
Officer; and

WHEREAS, Employee is willing to be employed in said position in the manner
provided for herein, and to perform the duties of the UTEK upon the terms and
conditions herein set forth;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows;

1. Employment of Employee. UTEK hereby employs Employee as Chief Executive
Officer.

2. Term. The term of this Agreement shall commence on November 23rd, 2009 (the
“Commencement Date”) and expire on December 31, 2012, unless sooner terminated
or renewed as provided hereunder. During the term hereof, Employee shall devote
substantially all of his business time and efforts to UTEK and its subsidiaries
and affiliates.

3. Duties. The Employee shall perform those functions generally performed by
persons of such title and position, shall perform any and all related duties,
and shall be available to confer and consult with and advise the officers and
directors of UTEK at such times that may be required by UTEK.

4. Compensation. Employee shall be paid as follows:

a. A salary of Three Hundred Twenty Five Thousand Dollars ($325,000.00) per
year, payable in bi-weekly installments effective as of the date of this
Agreement; and

b. Employee shall be granted 175,000 stock options at the closing market price
at the close of business on November 23, 2009, which options shall vest on
December 31st, 2012, assuming that the Employee remains employed for the term of
this Agreement. These options will be exercisable as provided in the Company’s
Stock Option Plan,

 

Page 1



--------------------------------------------------------------------------------

In addition, Employee shall be granted 60,000 shares of restricted stock before
January 15, 2010, with 20,000 shares vesting each on the anniversary date of
this Agreement. However, if Employee does not complete the term of the
Agreement, the shares that have vested will remain locked up for an additional
(2) two years from the last date of employment.

c. In addition to the base salary, Employee may be eligible to earn a
performance and incentive bonus from the Company for each full Year (12 months)
of service during the term of this agreement if the Employee is employed by the
company at the end of each year, payable by January 15th of the following year.
The target amount for bonuses may be a maximum of 35% of the employee’s base
salary in effect on Dec 1st of each year. The bonuses will be calculated based
upon two factors: (1) net revenue and growth targets for the Company as may be
set for such year by the Compensation Committee with Board approval; and,
(2) Shareholder value appreciation. These two factors will be weighted as
follows:

Revenue and Growth targets – 50% and Shareholder value appreciation – 50%.

In addition the Employee may participate in any benefit plans provided by UTEK.

d. UTEK shall include Employee in its health insurance program available to its
employees and shall pay 100% of the premiums for such program. Employee shall be
entitled to three weeks of paid vacation each year of employment.

e. In the event of termination by Utek during the term of the employment
agreement, other than for Cause, Employee shall be entitled to a one time lump
sum payment equal to six months based upon the base salary. In addition, the
options detailed in 4b will vest pro rata for each month of service worked under
the terms of this agreement. For example if twelve months of service have been
worked and the employee is terminated then 12/36 of the 175,000 will vest and be
awarded to the employee.

5. Confidential Information

a. The Employee has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the UTEK (for this purpose
including all subsidiaries and affiliates, including without limitation
confidential information with respect to UTEK’s customer lists, technologies,
business

 

Page 2



--------------------------------------------------------------------------------

methodology, business techniques, promotional materials and information, and
other similar matters treated by the as confidential (the Confidential
Information). Accordingly, the Employee covenants and agrees that during his
employment by UTEK (whether during the Term hereof or otherwise) and thereafter,
the Employee shall not, without the prior written consent of UTEK, disclose to
any person, other than a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Employee of the Employee’s
duties hereunder, any Confidential Information obtained by the Employee while in
the employ of UTEK.

b. The Employee agrees that all memoranda, notes, records, data base
information, papers or other documents and all copies thereof relating to the
UTEK’s operations or business, some of which may be prepared by the Employee,
and all objects associated therewith in any way limited by the Employee shall be
UTEK’s property. This shall include, but is not limited to, documents and
objects concerning any customer contracts, manuals, mailing lists, advertising
materials, and all of their materials and records of any kind that may be in the
Employee’s possession or under the Employee’s control. The Employee shall not,
except for UTEK’s use, copy or duplicate any of the aforementioned documents or
objects (except for the purpose of performing Employee’s duties) nor remove them
from UTEK’s facilities, nor use any information concerning them except for the
covenants and agrees that the Employee will deliver to UTEK upon termination of
the Employee’s employment, or any other time at UTEK’s request.

c. The Employee shall deliver to UTEK or its designee at the termination of his
employment all data, correspondence, memoranda, notes, records, drawings,
sketches, plans, customer lists, product compositions, and other documents and
all copies thereof, made, composed or received by Employee, solely or jointly
with others, that are in Employee’s possession, custody, or control at
termination and that are related in any manner to the past, present, or
anticipated business or any member of UTEK or one its subsidies . In this
regard, the Employee hereby grants and conveys to UTEK all right, title, and
interest in and to, including without limitation, the right to possess, print,
copy, and sell or otherwise dispose of, any reports, records, papers, summaries,
photographs, drawings or other documents, and writings, and copies, abstracts or
summaries thereof, that may be prepared by the Employee or under his direction
or that may come into his possession in any way during the term of his
employment with e UTEK that relate in any manner to the past, present or
anticipated business of any member of UTEK or one its subsidies.

 

Page 3



--------------------------------------------------------------------------------

6. Covenant Not to Compete.

a. The Employee covenants and agrees that during the Employee’s employment by
the UTEK (whether during the Term hereof or otherwise), and thereafter for a
period of one (1) year following the termination of the Employee’s employment
with UTEK, the Employee will not:

(1) directly or indirectly engage in, continue in or carry on the business of
any corporation, partnership, firm or other business organization which is now,
becomes or may become a direct competitor of the UTEK in its business (UTEK’s
Business), including owning or controlling any financial interest in, any
corporation, partnership, firm or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto;

(2) consult with, advise or assist in any way, whether or not for consideration,
any corporation, partnership, firm or other business organization which is now,
becomes or may become a competitor of the UTEK during the Employee’s employment
with the UTEK;

(3) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business of the UTEK.

b. The Employee agrees that the geographic scope of this covenant not to compete
shall extend to the geographic area where the UTEK’s customers conduct business
or are located at any time during the Term of this Agreement. For the purposes
of this Agreement, “Customers” means any person, university or entity to which
the UTEK provides or has provided services within a period of one (1) year prior
to the Employee’s termination of services for the furtherance of such customer’s
business within such period of one (1) year the UTEK has pursued or communicated
with for the purposes of obtaining business for the UTEK.

c. In the event of any breach of this covenant not to compete, the Employee
recognizes that the remedies at law will be inadequate and that in addition to
any relief at law which may be available to the UTEK for such violation or
breach and regardless of any provisions contained in this Agreement, the UTEK
shall be entitled to equitable remedies (including an injunction) and such other
relief as a court may grant after considering the intent of this Section 7. In
any action or proceeding by the UTEK to obtain a temporary restraining order
and/or preliminary injunction to enforce the covenant, the

 

Page 4



--------------------------------------------------------------------------------

Employee hereby agrees that the UTEK shall not be required to put an injunction
bond in excess of One Thousand Dollars ($1,000.00) in order to obtain the
temporary restraining order and/or preliminary injunction. It is further
acknowledged and agreed that the existence of any claim or cause of action on
the part of the Employee against the UTEK, whether arising from this Agreement
or otherwise, shall in no way constitute a defense to the enforcement of this
covenant not to compete, and the duration of this covenant not to compete shall
be extended in an amount which equals the time period during which the Employee
is or has been in violation of this covenant not to compete.

d. In the event a court of competent jurisdiction determines that the provisions
of this covenant not to compete are excessively broad as to duration, geographic
scope, prohibited activities or otherwise, the parties agree that this covenant
shall be reduced or curtained to the extent necessary to render it enforceable.

e. For the purposes of this Section 6, UTEK shall be deemed to include the UTEK,
as well as its subsidiaries and affiliates.

f. The parties hereto expressly acknowledge and agree that any provision of this
Section 6 may be amended or waived by the mutual written agreement of both
parties.

7. Termination.

a. UTEK shall also have the right to terminate this Agreement immediately For
Cause which shall include, but not be limited to, fraud, and breach of fiduciary
duty, conviction of a crime or like conduct. If the Employee is terminated for
Cause, UTEK will not be required to make any further compensation payments to
Employee, as provided in Paragraph 4 above under the under the terms of this
Agreement.

b. If the Employee terminates his employment, UTEK will not be required to make
any further compensation payments to Employee, as provided in Paragraph 4 above
under the under the terms of this Agreement.

c. Either party may terminate this Agreement for any reason by giving the other
party ninety (90) days written notice. If termination is not for Cause by the
Employer, the Employee will entitled to compensation as provided in Paragraph 4
(e) above.

 

Page 5



--------------------------------------------------------------------------------

8. Arbitration Any controversies between UTEK and Employee involving the
construction or application of any of the terms, provisions or conditions of
this Agreement shall on the written request of either party served on the other
and submitted to arbitration. Such arbitration shall comply with and be governed
by the rules of the American Arbitration Association. An arbitration demand must
be made within one (1) year of the date on which the party demanding arbitration
first had notice of the existence of the claim to be arbitrated, or the right to
arbitration along with such claim shall be considered to have been waived. An
arbitrator shall be selected according to the procedures of the American
Arbitration Association. The cost of arbitration shall be born by the losing
party or in such proportions as the arbitrator shall decide. The arbitrator
shall have no authority to add to, subtract from or otherwise modify the
provisions of this Agreement, or to award punitive damages to either party.

9. Attorney’s Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which he may be entitled.

10. Entire Agreement: Survival.

a. This Agreement contains the entire agreement between the parties with respect
to the transactions contemplated herein and supersedes, effective as of the date
hereof any prior agreement or understanding between UTEK and Employee with
respect to Employee’s employment by UTEK. The unenforceability of any provision
of this Agreement shall not affect the enforceability of any other Provision.
This Agreement may not be amended except by an agreement in writing signed by
the Employee and the UTEK, or any waiver, change, discharge or modification as
sought. Waiver of or failure to exercise any rights provided by this Agreement
and in any respect shall not be deemed a waiver of any further or future rights.

b. The provisions of Sections 5, 6, 8, 9, 10, 12 and 14 shall survive the
termination of this Agreement.

11. Assignment. This Agreement shall not be assigned to other parties.

12. Governing Law . This Agreement and all the amendments hereof, and waivers
and consents with respect thereto shall be governed by the laws of the State of
Florida, without regard to the conflicts of laws principles thereof and the
parties agree that the jurisdiction shall be in Hillsborough County, Florida.

13. Notice. All notices, responses, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been given when

 

Page 6



--------------------------------------------------------------------------------

a. delivered by hand;

b. sent be fax, (with receipt confirmed), provided that a copy Is mailed by
registered or certified mail, return receipt requested; or

c. received by the addressee as sent be express delivery service (receipt
requested) in each case to the appropriate addresses, and fax numbers as the
party may designate to itself by notice to the other parties:

 

  (i) if to the UTEK:

UTEK Corporation

2109 East Palm Ave

Tampa, Florida 33605

Attention: Sam Reiber

Vice President & General Counsel

Telephone: 813-754-4330

 

  (ii) If to the Employee:

Doug Schaedler

14. Severability. Should any part of this Agreement for any reason be declared
invalid by a court of competent jurisdiction, such decision shall not affect the
validity of any remaining portion, which remaining provisions shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties that they would have executed the remaining portions of this Agreement
without including any such part, parts or portions which may, for any reason, be
hereafter declared invalid.

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.

 

UTEK CORPORATION By:  

/S/ Keith M. Witter

  Keith M. Witter   Chairman of Board   Employee:  

/S/ Doug Schaedler

  Doug Schaedler

 

Page 7